Case: 12-41032       Document: 00512251778         Page: 1     Date Filed: 05/23/2013




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           May 23, 2013
                                     No. 12-41032
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ENRIQUE PERALES ORDUNA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:12-CR-324-1


Before STEWART, Chief Judge, and KING and CLEMENT, Circuit Judges.
PER CURIAM:*
        Enrique Perales Orduna (Perales) appeals the 63-month sentence imposed
following his conviction for illegal reentry following deportation in violation of
8 U.S.C. § 1326. Perales argues that the district court plainly erred by imposing
a 16-level enhancement pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(ii) based on his
prior conviction for indecency with a child under § 21.11(a)(2) of the Texas Penal
Code.



        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41032    Document: 00512251778    Page: 2   Date Filed: 05/23/2013

                                No. 12-41032

      Perales’s argument is foreclosed by our decisions in United States v.
Rodriguez, 711 F.3d 541, 562-63 (5th Cir. 2013) (en banc), and United States v.
Zavala-Sustaita, 214 F.3d 601, 604-08 (5th Cir. 2000). To the extent that
Perales argues that his prior conviction for indecency with a child does not
constitute sexual abuse of a minor and thus is not an aggravated felony under
8 U.S.C. § 1101(a)(43)(A) for purposes of the enhanced penalty provision in §
1326(b)(2), that argument is also foreclosed. See Zavala-Sustaita, 214 F.3d at
607-08.
      Accordingly, the judgment of the district court is AFFIRMED.




                                      2